ACCEPTED
                                                                                                     01-14-00953-cv
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                4/8/2015 12:41:03 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                              CLERK




                                                                                  FILED IN
                                                                           1st COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                           4/8/2015 12:41:03 PM
                                            April 8, 2015                  CHRISTOPHER A. PRINE
                                                                                   Clerk



First Court of Appeals
301 Fannin
Houston, Texas 77002
Via TexFile

RE:     Case No. 01-14-00953-CV

Style: Bobbie Tremain v. Jay Oates

Dear First Court of Appeals:

        My Name is S. Scott West. I represent Bobbie Tremain in the above-referenced matter.

        Please update my contact information as follows:

        S. Scott West
        The West Law Firm
        1600 Highway Six, Suite 450
        Sugar Land, Texas 77478
        (281) 277-1500
        (281) 277-1505 (fax)
        emily@westfirm.com


                                                   Very truly yours,

                                                   S. Scott West
                                                   S. SCOTT WEST